DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of Group I and the combination of DPP4, CLDN4, CLDN7 and DEFB1 in the reply filed on 17 March 2022 is acknowledged. The response states that the election is with traverse. However, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. 	Claims 1-46  are pending.
	Claims 3, 4, 10, 11, 13-21 and 26-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 5-9, 12 and 22-25 read on the elected invention and have been examined herein to the extent that the claims read on methods that detect the expression of the elected combination of each of the DPP4, CLDN4, CLDN7 and DEFB1 genes. The claims encompass the non-elected subject matter of the individual genes and combinations of genes other than the elected combination of each of the DPP4, CLDN4, CLDN7 and DEFB1 genes. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Objection to Drawings / Objection to the Specification
4. The drawings are objected to under 37 CFR 1.83(a).  The specification describes the figures, for example Figures 3, 6 and 10, in terms of particular colors – i.e. red, orange, yellow, green, blue and cyan. However, the figures have been filed in black and white. Thus, the description of the figures in the specification is not consistent with the drawing and the specification is thereby also objected to.
If the drawings are intended to be in black and white, the specification should be amended to delete the reference to the recited colors. Alternatively, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. Note that color drawings are only accepted on rare occasions when they are the only practical medium by which to disclose the subject matter to be patented. See MPEP 608.02(VIII).
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
If color photographs or color drawings are submitted, it is noted that color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  
A petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Appropriate correction is required.	
Objection to the Specification
5. The specification is objected to because it intends to include an “Appendix.” The specification states:
[0068] An Appendix is attached hereto which provides additional details regarding the inventive principles described in this disclosure. The Appendix is explicitly incorporated herein by reference in its entirety. In the event of a conflict between the teachings of this application and those of the incorporated document, the teachings of this application control.
However, it is unclear as to what additional papers were filed that constitute an appendix. An appendix is not a proper section See MPEP 608.01. 
Further, the specification refers to supplemental and supplementary tables – see, for example, para [0086], [0094], [0103] and [0105]. However, the specification does not include these supplemental tables.
Appropriate correction is required. 
Claim Objections
6. Claim 24 is objected to because of the following informalities:  
Claim 24 is objected to because the claim refers interchangeably to a “subject” and to a “patient.” The claim should refer consistently to only a subject or to a patient. Appropriate correction is required.
Improper Markush Grouping Rejection
7. Claims 1, 2, 5-9, 12 and 22-25 are rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the differentially expressed genes (DEGs) listed in Table 8 and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of having an expression level that is correlated with UVR-induced skin damage.  Accordingly, while the different genes are asserted to have the property of being correlated with UVR-induced skin damage, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being diagnostic of UVR-induced skin damage.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
	Specifically, this rejection may be obviated by amendment of the claims to recite analyzing the expression levels in the skin sample of the UVR-induced differentially expressed genes (DEGs) of DPP4, CLDN4, CLDN7 and DEFB1.

	Claim Rejections - 35 USC § 101
8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-9, 12 and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of DPP4, CLDN4, CLDN7 and DEFB1 in skin and UVR-induced skin damage. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require “detecting” UVR-induced skin damage., “identifying or monitoring” skin cancer and ‘diagnosing” UVR-induced skin damage or cancer. Neither the specification nor the claims set forth a limiting definition for "detecting" UVR-induced skin damage, “identifying,” “monitoring” or “diagnosing” and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of these steps is that they may be accomplished mentally through critical thinking processes. These steps thereby encompass an abstract idea. The detecting, identifying, monitoring and diagnosing  may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims require performing a step of "comparing" expression levels or detecting expression levels that are different from a normal control sample, which also necessarily requires a comparison of expression levels. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
	Claim 25 recites “providing the results of an analysis of whether the subject has an expression profile of UVR-induced DEG or a subset thereof that is different from an expression profile of the same genes in a normal, control subject.” This claim does not require performing an analysis to determine the expression profiles. This claim encompasses reading or providing a printout of information in a report or database. The providing step may be accomplished through mental processes and is an abstract step. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining a sample and analyzing the sample for expression levels of the genes are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Claims 24 and 25 recite a treatment step, but the treatment step is conditional and need not occur. Claim 24 recites that the method is one “wherein the patient is diagnosed with UVR-skin damage if the expression profile of the subject is different from the normal, control sample” and a treatment for UVR-induced skin damage is administered to the diagnosed subject. However, the claim does not require that expression profile in the sample from the subject is in fact different from the normal, control sample. Thereby, the claim includes methods in which the subject is not diagnosed with UVR-induced skin damage and no treatment is administered. This rejection may be obviated by amendment of claim 24 to recite “diagnosing the subject as having UVR-induced skin damage based on the detection of an expression profile of the DPP4, CLDN4, CLDN7 and DEFB1 genes in the sample from the subject that is different from that in the normal, control sample, and administering a treatment for UVR-induced skin damage to the diagnosed subject.”
Similarly, the treating step in claim 25 is conditional since the claim recites that the administering step occurs “if” the expression profile of the subject differs from the expression profile from the normal, control sample. In those instances in which the expression profile of the subject is not different from the expression profile of the normal, control sample (as is encompassed by the claim), no administering step occurs. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. Claim 25 does not require performing any specific, non-conventional transformative active process steps. The remaining claims include the steps of obtaining a sample from a subject and analyzing the sample for gene expression levels. The steps are recited at a high degree of generality covering any well-known, routine and conventional method in the prior art for obtaining samples and determining gene expression levels.
The teachings in the specification evidence the fact that such methods were well-known, routine and conventional in the prior art. For example, the specification states:
 [0032]…The sample may be obtained by a variety of methods including, but not limited to, punch biopsy, surgical excision, and non-invasive or minimally invasive skin sampling methods such as a wet swabbing, tapelift, cotton tip swabbing, scraping of skin using a sterile surgical blade, scraping of skin using a wooden scraper, sticky surface of an adhesive pad (CapSure.TM. Clean-up Pad, Arcturus), film from LCM MacroCap.TM. (Arcturus), heated film from LCM MacroCap.TM. (Arcturus) and employing a small gauge needle (for example, 28 gauge), to collect micro-cores of skin tissue. These methods are well known in the art.”
[0039] Preferably, the next-generation sequencing is whole transcriptome shotgun sequencing (RNA-Seq). Other methods of analyzing expression levels are well known in the art, and may include microarrays, ChIP sequencing, SAGE (serial analysis of gene expression), tiling arrays, nucleic acid hybridization techniques, nucleic acid reverse transcription methods, nucleic acid amplification methods, western blots, northern blots, southern blots, ELISA, immunoprecipitation, immunofluorescence, flow cytometry, and immunocytochemistry.

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite detecting particular targets, the claims do not require a particular primers or probes consisting of or comprising a specific nucleotide sequence to accomplish such detection. Since it was routine and conventional in the prior art to use primers and probes and other reagents to detect expression levels of particular target sequences, the limitations regarding the identity of the target does not add something ‘significantly more’ to the recited judicial exceptions. Rather, the identity of the particular target genes is part of the judicial exception.
Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.” 
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
9. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 12 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5-9, 12 and 22-25 are indefinite over the recitation of the genes listed in “Table 8.” As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Table 8 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.
Claim 2 is indefinite over the recitation that analyzing comprises next-generation sequencing of an RNA sample from the subject. Claim 1 from which claim 2 depends recites only a skin sample and not an RNA sample. It is unclear as to whether claim 2 is intended to be limited to an RNA sample from skin / a skin sample comprising RNA, or if claim 2 encompasses the analysis of any type of RNA sample. In the later case, it is unclear as to how the analyzing step of claim 2 using the RNA sample is then used in the method to detect UVR-induced skin damage in the subject.
Claim 22 is indefinite over the recitation of “by analyzing a sample from the subject for an expression profile.” It is not clear as to whether the claim consists of the analyzing step or comprises the recited analyzing step or if “by analyzing” is part of the preamble and the claim does not require performing any particular steps. Further, the claim is indefinite and confusing because it recites that UVR-induced skin damage is only diagnosed “if” the expression profile from the subject differs from the expression profile from the normal, control sample. In those instances in which the expression profile is not different, as is encompassed by the claim, the claim omits a step of diagnosing UVR-induced skin damage as required by the preamble of the claim. Thus, it is unclear as to what is intended to be encompassed by claim 22. 
Claim 23 is indefinite over the recitation of “by analyzing a sample from the subject for the presence or absence of squamous cell carcinoma or pre-cancerous skin lesion cells by analyzing a sample from the subject for an expression profile.” It is not clear as to whether the claim consists of the analyzing steps or comprises the recited analyzing steps or if “by analyzing” is part of the preamble and the claim does not require performing any particular steps. Further, the claim is indefinite and confusing because it recites that the method is one of diagnosing skin cancer in a subject but then includes the possibility of detecting the absence of squamous cell carcinoma or pre-cancerous skin lesion cells, in which case the subject would not be diagnosed as having skin cancer. 
Claims 24 and 25 are indefinite. The preamble of the claims recite that the methods are for treating UVR-induced skin damage (claim 24) or skin cancer (claim 25). However, the treating steps are conditional and do not occur in those instances in which the expression profile of the genes in the sample from the subject is not different from that of the normal, control sample. It is thereby unclear as to how the claims accomplish the objective set forth in the preamble of treating UVR-induced skin damage (claim 24) or skin cancer (claim 25) in those aspects encompassed by the claims in which there is no difference between the gene expression profile in the sample from the subject and the gene expression profile in the normal, control sample.
Claim Rejections - 35 USC § 112(a) - Enablement
10. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-9, 12 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for detecting ultraviolet radiation (UVR)-induced skin damage in a subject comprising: a) obtaining a skin sample from a subject; b) measuring the RNA levels of DPP4, CLDN4, CLDN7 and DEFB1 in the skin sample; c) comparing the measured RNA levels to the RNA levels of DPP4, CLDN4, CLDN7 and DEFB1 in a control skin sample, and d) detecting UVR-induced skin damage in the subject based on the detection of an increase in the RNA levels of DPP4, CLDN4, CLDN7 and DEFB1 n the skin sample from the patient as compared to that in the control skin sample,
does not reasonably provide enablement for methods wherein a decrease in the level of expression of DPP4, CLDN4, CLDN7 and DEFB1 is detected as indicative of UVR-induced skin damage, methods wherein any sample is assayed for gene expression levels of DPP4, CLDN4, CLDN7 and DEFB1, methods which assay for protein levels of DPP4, CLDN4, CLDN7 and DEFB1, or methods that identify, monitor or detect skin cancer in a subject by analyzing expression levels of DPP4, CLDN4, CLDN7 and DEFB1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
 The claims are drawn to methods for detecting ultraviolet radiation (UVR)-induced skin damage in a subject or detecting skin cancer in a subject comprising analyzing the expression level of DPP4, CLDN4, CLDN7 and DEFB1 in a sample from the subject; comparing the expression levels to that in control samples, and detecting UVR-induced skin damage or skin cancer in the subject based on the detection of any differential expression of DPP4, CLDN4, CLDN7 and DEFB1 n the sample from the patient as compared to that in the control sample
The specification teaches that levels of DPP4, CLDN4, CLDN7, and DEFB1 RNA are increased in skin samples of human subjects following exposure to UV irradiation. 
A. The claims encompass detecting any difference in the expression level of the DPP4, CLDN4, CLDN7, and DEFB1 genes as indicative of UVR-induced skin damage or squamous cell carcinoma or a pre-cancerous skin lesion cells or skin cancer. For example, claims 1, 2 and 4 recite that “when the expression levels of the UVR-induced DEGs in the skin sample is above or below the level of each of the UVR-induced DEGs in the control sample, the subject is identified as likely being afflicted with UVR-induced skin damage. It has not been established that a decrease in DPP4, CLDN4, CLDN7, and DEFB1 expression as compared to any control sample would be indicative of UVR-induced skin damage or squamous cell carcinoma or a pre-cancerous skin lesion cells or skin cancer.
	B. The teachings in the specification are limited to the level of DPP4, CLDN4, CLDN7, and DEFB1 RNA in skin samples that have been irradiated with ultraviolet light.  The specification does not provide any information regarding the level of DPP4, CLDN4, CLDN7, and DEFB1 proteins in skin samples or any other type of sample. It is well known in the art that protein levels do not necessarily correlate with mRNA levels. 

The unpredictability in the art of extrapolating the findings obtained with mRNA to protein is supported by the teachings of Haynes et al (Electrophoresis. 1998. 19: 1862-1871). Haynes studied more than 80 proteins relatively homogeneous in half-life and expression level, and found no strong correlation between protein and mRNA transcript levels. For some genes, equivalent mRNA levels translated into protein abundances that varied more than 50 fold. Haynes concluded that the protein levels cannot be accurately predicted from the level of the mRNA transcript (page 1863, col. 1 and Figure 1). 
Similarly, the teachings of Gokmen-Polar (Cancer Research. 2001. 61: 1375-1381) are illustrative of the fact that mRNA and protein levels are not necessarily correlative. Gokmen-Polar states that “Quantitative reverse transcription-PCR analysis revealed that PKC mRNA levels do not directly correlate with PKC protein levels, indicating that PKC isoenzyme expression is likely regulated at the post-transcriptional/translation level” (see abstract). Gokmen-Polar demonstrates in Figures 6 and 7 that there is not an increase in mRNA levels for any of the isoenzymes, while the protein levels for each isoenzyme are significantly increased (see Figures 4 and 5).  
The unpredictability in the art is supported by the teachings of Tuttle et al (PLoS ONE. Jan 2014. 9: e87325). Tuttle detected hPL / CSH mRNA overexpression in breast cancer, but the mRNA was not translated into protein and no hPL / CSH protein was detectable in primary breast cancer or breast cancer cell lines  (p. 2, col. 1). It is stated that “This raises a cautionary note for previous studies that rely exclusively on gene expression without confirmation at protein levels” (p. 2, col. 1).  It is further stated that “Previous investigators may have been misled, as we were, by the presence of CSH mRNA in their samples, as well as the use of non-validated antibodies” (p. 6, col. 2). 
C. The specification states “[0032] The phrase "skin sample" or "biological sample" as used herein, is intended to mean any sample comprising a skin cell or skin tissue in which expression of a gene or gene product can be detected.” Thus, a “biological sample” as recited in claims 6-9 and 12 is considered to be limited to a sample that comprises skin cells.
However, claims 22-25 more broadly recite analyzing expression levels in a sample. Claim 2 recites “an RNA sample.
   	All results provided in the specification are limited to the analysis of  DPP4, CLDN4, CLDN7, and DEFB1 RNA in skin samples. The specification does not show differential expression of DPP4, CLDN4, CLDN7, and DEFB1 RNA in a representative number of diverse sample types, such as blood, serum, plasma, saliva, urine, feces, ascites fluid, or non-skin tissue samples. 
It is unpredictable as to what other types of body fluids and tissues may be monitored for mRNA or protein levels as indicative of UVR-skin damage or skin cancer.  Modification of gene expression most frequently occurs in only a subset of cells that are directly involved in a phenotype such as UVR-skin damage and skin cancer. The levels of particular mRNAs are well known to vary significantly between different cell, tissue and fluid types. Given that gene expression is often cell-type or tissue-type specific and that changes in gene expression patterns associated with disease are often variable between the particular tissue types that are affected by the disease, the identity of particular genes whose expression is increased or decreased is expected to be different for different cell, tissue and body fluid types. 
The unpredictability in the art of extrapolating expression results from one sample type to another is supported by the teachings of Joubert et al (US 20090226905). Joubert et al teaches that proteins that were increased or decreased in expression levels in colon tissue were not also increased or decreased in plasma and vice versa for colorectal cancer. It is stated that:

	No Protein Previously Found to be Regulated in Tissue was Found to be Regulated in Plasma 
[0107] In Example 1 based on the analysis of differentially expression of proteins between tumour- and normal tissues, we identified 22 different regulated proteins. Despite the fact that some of these 22 proteins have been already seen in plasma, none of them was found to be regulated in plasma. 
[0108] The fact that we identified two different sets of regulated proteins, one marker set for CRC tissue samples and one marker set for plasma samples might indicate that the picture corresponding to the metabolism characteristic of cancer cells in tissue is not directly transferred into the blood stream. It could be due to the role of filter of the plasma membrane of the tissue cell and/or the high dilution rate into the blood that the 2D gel approach could not compensate. At least, in our study in tissue, we identified serum albumin as a regulated protein. This protein has been removed from the plasma (see experimental procedure above) and consequently could not be seen in plasma samples we investigated. 
Heggard (International Journal of Cancer. 04 May 2011. 102. 130: 1378-1386) teaches that expression levels of miRNAs in serum did not correlate well with levels in plasma (see abstract).
The teachings of Hanke et al. (Clinical Chemistry. 2007. 53: 2070-2077) support the unpredictability of extrapolating gene expression results from one sample type to another. Hanke et al studied RNA expression levels in urine samples. Hanke reports that “Our experiments indicate that RNA tumor markers derived from gene expression analysis of cells or tumor material (e.g., hTERT, UPK1A, HTATIP2) cannot be transferred unconditionally to RT-qPCR–based analysis of whole urine.” 
Additionally, Min et al (BMC Genomics. 2010. 11:96) teaches that “(p)eripheral blood contains a variety of cell types including erythrocytes, granulocytes, lymphocytes, monocytes, natural killer cells and platelets. In PBMCs, several cell types including neutrophils, basophils, eosinophils, platelets, reticulocytes and erythrocytes are depleted. Because each of the contributing cell types expresses a unique gene expression signature relating to its function, the relative proportions of the cell types affect the gene expression profile. In addition, the relative proportions of the cell types can change rapidly following disease-related or inflammatory responses. Clearly, this variability may confound the interpretation of gene expression differences between control and disease groups” (p. 96). Min studied gene expression patterns using microarray analysis of different blood cell types. Min reports that there was significantly variability in gene expression patterns between cell type and that the number of expressed genes as well the gene expression measurements differ significantly between different RNA isolation techniques (see abstract and p.105-106).
	D. The teachings in the specification are limited to a correlation between an increase in the level of DPP4, CLDN4, CLDN7, and DEFB1 RNA in skin samples and the occurrence of UVR-induced skin damage. The specification has not established that the level of expression of DPP4, CLDN4, CLDN7, and DEFB1 RNA is correlated with any type of skin cancer, or with squamous cell carcinoma or pre-cancerous skin lesions, as is encompassed by claims 6-9, 12, 23 and 25. 
	The specification states:
	“To identify UV target genes that are critical to skin cancer cell proliferation or survival, we queried the Achilles database with genes that were upregulated by UV. A gene was considered essential to skin cancer cell survival if their corresponding shRNAs became depleted after 40 days or 16 population doublings following shRNA infection.”
	However, the specification does not teach that the data provided in the prior art establishes that the DPP4, CLDN4, CLDN7, and DEFB1 RNA in skin samples and the occurrence of UVR-induced skin damage. The specification has not established that the level of expression of DPP4, CLDN4, CLDN7, and DEFB1 genes are “essential to skin cancer.”
	In Table 9, the specification provides a “Summary of UVR signature genes critical for skin cancer cell survival.” However, this list of signature genes “crucial for skin cancer cell survival” does not include the DPP4, CLDN4, CLDN7, and DEFB1 genes.
	In Example 9, the specification also discusses assaying primary SCC tumors and adjacent normal tissue for mRNAs that are differentially expressed and comparing these mRNAs to the mRNAs differentially expressed in irradiated versus non-irradiated keratinocytes. However, the specification does not teach that DPP4, CLDN4, CLDN7, and DEFB1 RNA levels were increased (or decreased) in primary (cutaneous) squamous cell tumors. 
	It is highly unpredictable as to whether the results obtained with UVR-induced skin damage can be extrapolated to the diagnosis of any type of skin cancer or if the occurrence of a pre-cancerous skin lesion is diagnostic of the presence of skin cancer (as recited in claim 23). 
	This unpredictability is supported by the teachings in the specification wherein only 11 of 25 UVR-induced genes were identified as potentially playing a role in skin cancer. For instance, Example 7 of the specification states:
“we determined that 11 out of the 25 genes had significantly lower depletion scores in skin cancer cell lines compared to other non-skin cancer lines (p<0.05, Table 9), indicating that this subset of UVR signature genes may play key roles in skin carcinogenesis.”
The unpredictability in the art is supported by the teachings of Rachow et al (PLoS ONE. Feb 2013. 8(2): e55116, p. 1-13). Rachow teaches loss of CLDN4 expression levels in 17% of cutaneous squamous cell carcinomas, and that the location of CLDN4 was altered in 91% of UV-induced skin tumors (Table 2 and p. 4, col. 2).  There was also an unpredictable variation in CLDN4 levels in different stages of skin tumors, with 50% of Stage II tumors being positive for CLDN4, while only 20.8% of Stage I and 29.2% of Stage III tumors were positive for CLDN4 (Table 3).
The unpredictability in the art is also supported by the teachings of Hintsala et al (Int J Clin Exp Pathol. 2013. 6(12): 2855-2865). Hintsala (p. 2858) reports:
“Strong positivity for claudin 4 was seen in only one case in SCC. Overall positivity was, however, seen in 21 cases of SCC (Figure 4C). Weak positivity was seen in 22 AKs and in all cases of normal skin (Figure 4A and ​and4B).4B). Curiously, AK and SCC together had more cases negative for claudin 4 than normal skin (p=0.0006) even though all cases of normal skin had weak positivity.”

Hintsala (p. 2860, col. 1) further states:
“For claudin 4, neoplastic skin lesions showed a weaker overall expression compared with normal skin with no significant differences between  SCC and AK. Only one case of SCC showed strong positivity indicating that claudin 4 overexpression compared to normal skin is rare in skin neoplasia.”

Regarding CLDN7, Hintsala (p. 2860, col. 2) states:
“Claudin 7 expression was more often present in SCC than in normal skin. Overexpression cannot, however, be observed in preneoplastic conditions indicating it to be a late event in the epidermal neoplastic process.”

Regarding claim 23, Abiko et al (Cancer Letters. 1994. 143: 37-43) supports the unpredictability in the art in that the reference teaches that hBD-1 (i.e., DEFB1) mRNA levels were decreased in some oral squamous cell carcinomas. It is stated that “hBD expression is deregulated in some SCCs. SCCs showing down-regulation of both hBD-1 and IIBD-2 expression may be more susceptible to bacteria than normal epithelia” (p. 42, col. 2).
The specification teaches general methods of assaying for protein levels and mRNA levels in samples from subjects. However, it would require extensive experimentation to assay any type of sample for mRNA or protein levels and try to determine if there is a correlation between the level of  DPP4, CLDN4, CLDN7, and DEFB1 RNA or protein in each sample type and the occurrence of UVR-induced skin damage or the occurrence of any type of skin cancer because the results of performing such experimentation are unpredictable. The specification has provided only an invitation to experiment.
It would require extensive experimentation to assay any type of sample for mRNA or protein levels and try to determine if there is a correlation between the level of  DPP4, CLDN4, CLDN7, and DEFB1 RNA or protein in each sample type and the occurrence of UVR-induced skin damage or the occurrence of any type of skin cancer.
Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Haider et al (J Investigative Dermatology. 2006. 126:869-881) teaches that DEFB1 RNA levels are increased in cutaneous squamous cell carcinoma (e.g. Table 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634